Citation Nr: 1504839	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-30 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In January 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.  The Veteran's claim was remanded by the Board in April 2014 for further development.  


FINDINGS OF FACT

The evidence is in a state of equipoise as to whether the Veteran's right ear hearing loss is etiologically related to in-service noise exposure.  


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that his right ear hearing loss is related to in-service noise exposure.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Sensorineural hearing loss is considered an organic disease of the nervous system and considered a chronic disease as listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.309(a) and 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Chronic diseases are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease such as sensorineural hearing loss, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran alleges that shortly after leaving service he began to notice a worsening of his hearing.  He stated that he was a combat demolition specialist while on active duty in Vietnam, in which capacity he was exploding ordinances in roadways.  He did not wear hearing protection at this time.  He also stated that he was exposed to gunfire from howitzers.  Later, he served as a light weapons infantryman, in which capacity he claims he was exposed to constant gunfire.  His DD-214 Report of Transfer or Discharge supports his service as a light weapons infantryman.  The Board finds that the Veteran's testimony of noise exposure in service is competent and credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, the Board concedes the existence of in-service acoustic trauma.

The claim was remanded for a new VA examination to determine whether the Veteran had a current right ear hearing loss disability under 38 C.F.R. § 3.385.  He had his exam in November 2014.  His right ear pure-tone thresholds, measured in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Avg
Right
30
30
25
25
35
29

As three or more of the auditory thresholds are greater than 26 decibels, the Veteran has a right ear hearing loss disability.  The examiner official diagnosed sensorineural hearing loss in the right ear.  

The examiner opined that the Veteran's right ear hearing loss was not at least likely as not caused by or a result of his military service.  She cited the Veteran's normal audiogram upon separation in February 1971.  She further cited the lack of documented complaints of hearing loss while in-service.  The examiner attributed the hearing loss, including a decrease in right ear hearing since his prior 2011 VA examination, to recreational noise exposure, including hunting, using power tools, lawn mowers, leaf blowers, and weed trimmers.  She cited to medical evidence suggesting that an infantryman can have different levels of hearing loss in each ear because of the position of the rifle or shotgun.  She also cited to medical literature that stated noise-induced hearing loss does not progress beyond age-related changes once the exposure to the noise is discontinued, as well as different literature that stated that some people are more susceptible to noise-induced hearing loss than others.  

However, the examiner again did not address the Veteran's lay statements concerning his right ear hearing loss specifically, including the varied forms of acoustic trauma he experienced such as explosions, gunfire, and howitzer fire, as well as the continuity of symptoms he experienced beginning shortly after his discharge.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the absence of evidence in the service medical records to provide a negative opinion).  

With less weight afforded to the examiner's opinion and considering the Veteran's competent and credible testimony regarding the onset of his right ear hearing loss and the continuity of symptomatology he has experienced since service, the evidence is, at the very least, in a state of equipoise.  Accordingly, all reasonable doubt is resolved in the Veteran's favor, and his claim for service connection for right ear hearing loss is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for right ear hearing loss is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


